UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the Quarterly Period Ended March 31, 2014 o Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 333-147193 UBL Interactive, Inc. (Exact name of registrant as specified in its charter) Delaware 27-1077850 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6701 Carmel Road, Suite 202 Charlotte, NC (Address of principal executive offices) (Zip Code) (704) 930-0297 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files.Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of May 12, 2014, there were 34,602,257shares of $0.01 par value common stock issued and outstanding. FORM 10-Q UBL Interactive, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 46 Signatures 47 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UBL Interactive, Inc. March 31, 2014 and 2013 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at March 31, 2014 (Unaudited) and September 30, 2013 4 Consolidated Statements of Operations for the Three Months and Six Months Ended March 31, 2014 and 2013 (Unaudited) 5 Consolidated Statement of Stockholders’ Deficit for the fiscal year ended September 30, 2013and for the interim period ended March 31, 2014 (Unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2014 and 2013 (Unaudited) 7 Notes to the Consolidated Financial Statements (Unaudited) 8 3 UBL Interactive, Inc. Consolidated Balance Sheets March 31, September 30, (Unaudited) Assets Current Assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $101,632 and $27,000, respectively Prepaid expenses and other current assets Deferred costs Total Current Assets Property and Equipment, net Other Assets Intangible assets, net Security deposits Debt issue costs, net Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related party Deferred revenue Current maturities of convertible notes payable, net of discount Derivative liabilities - Current maturities of capital lease liability Current maturities of notes payable Total Current Liabilities Long-Term Liabilities: Notes payable, net of current maturities Convertible notes payable, net of current maturities and discount - Derivative liabilities Other liabilities Total Long-Term Liabilities Total Liabilities Commitments and Contingencies Stockholders' Deficit Preferred stock par value $0.01: 10,000,000 shares authorized; none issued or outstanding - - Common stock par value $0.01: 50,000,000 shares authorized; 34,591,841 and 33,900,385 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements 4 UBL Interactive, Inc. Consolidated Statements of Operations For the Three Months Ended For the Six Months Ended March 31, 2014 March 31, 2013 March 31, 2014 March 31, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenues Gross margin Operating expenses Compensation Consulting fees Professional fees Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other income (expense) Interest income - - - Interest expense ) Change in fair value of derivative liabilities ) ) Derivative expense - - ) ) Loss on extinguishment of debt ) Gain (loss) on settlement of liabilities - ) - Other income (expense) Other income (expense), net ) ) ) Loss before income tax provision ) Income tax provision - Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - Basic and diluted See accompanying notes to the consolidated financial statements 5 UBL Interactive, Inc. Consolidated Statement of Stockholders' Deficit For the Fiscal Year Ended September 30, 2013 and for the Interim Period Ended March 31, 2014 (Unaudited) Additional Total Common stock, par value $0.01 Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balance, October 01, 2012 ) ) Common stock issued to settle liabilities Common stock issued to purchase intangible assets Stock options issued for services Net loss ) ) Balance, September 30, 2013 ) ) Common stock issued for services Common stock issued to settle liabilities Stock options exercised Stock options issued for services Net loss ) ) Balance, March 31, 2014 $ $ $ ) $ ) See accompanying notes to the consolidated financial statements 6 UBL Interactive, Inc. Consolidated Statements of Cash Flows For the Six Months Ended March 31, 2014 March 31, 2013 (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Bad debt recovery ) - Stock based compensation Amortization of debt discount Amortization of debt issuance costs Change in fair value of derivative liabilities ) Derivative expense Loss on extinguishment of debt Loss on settlement of liabilities - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) Deferred costs ) Security deposits ) ) Accounts payable and accrued liabilities Accounts payable - related party Deferred revenue Other liabilities ) Net Cash Used in Operating Activities ) ) Cash Flows From Investing Activities: Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Proceeds from note - Repayment of capital lease ) ) Repayment of notes ) ) Debt issuance costs ) ) Proceeds from convertible notes Net Cash Provided by Financing Activities Net change in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income tax paid $
